Citation Nr: 0207706	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating evaluation for 
intervertebral disc syndrome with right lumbar radiculopathy, 
currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran has verified active service from November 1978 to 
May 1988 with 3 years, 6 months prior active service.  His 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

During the April 2002 hearing, the veteran's representative 
requested that a total disability rating based on individual 
unemployability (TDIU) be addressed.  That issue is referred 
back to the RO for appropriate action.


FINDING OF FACT

The veteran's intervertebral disc syndrome with right lumbar 
radiculopathy is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, and other neurological 
findings appropriate to the site of the diseased disc and 
with little intermittent relief.  


CONCLUSION OF LAW

The schedular criteria for a 60 percent rating for 
intervertebral disc syndrome with right lumbar radiculopathy 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71(a), 
Diagnostic Code 5293 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102 and 3.159).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
veteran was notified of this regulatory change in a letter 
dated in May 2001.  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a September 1999 letter and rating decision of the 
evidence needed to substantiate his claim, and he was 
provided an opportunity to submit such evidence.  Moreover, 
in a December 1999 statement of the case and September 2001 
supplemental statement of the case, the RO notified the 
veteran of regulations pertinent to increased rating claims, 
informed him of the reasons for which it had denied his 
claim, and provided him additional opportunities to present 
evidence and argument in support of his claim.  The Board 
finds that the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for an increased rating.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have VA 
outpatient treatment reports and private medical records.  In 
addition, the veteran was afforded a VA examination for 
spinal disorders in December 1999.  In this regard, all known 
and available private and VA medical records have been 
obtained and are associated with the veteran's claims file.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2001).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).  In addition, a 
disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2001).  According to VA's General Counsel, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is rated under Diagnostic Code 5293.  VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).

The veteran is currently assigned a 40 percent disability 
rating for intervertebral disc syndrome with right lumbar 
radiculopathy under the provisions of Diagnostic Code 5293.  
The veteran contends that his spinal disorder is more 
disabling than currently evaluated, and he has appealed for 
an increased rating.  

Pursuant to the provisions of Diagnostic Code 5293, a 60 
percent rating is warranted where the disorder is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

The current rating of 40 percent is the maximum rating that 
may be assigned under Diagnostic Codes 5292 (for limitation 
of lumbar motion) and 5295 (for lumbosacral strain).  Thus, 
those codes provide no basis for increase in this case.  In 
addition to the 60 percent rating available for pronounced 
intervertebral disc syndrome, higher ratings are also 
possible for low back disability where there is unfavorable 
ankylosis of the lumbosacral spine, which would warrant a 50 
percent rating under Diagnostic Code 5289 or where there is 
complete bony fixation (ankylosis) of the spine at a 
favorable or unfavorable angle which would warrant 60 and 100 
percent ratings, respectively, under Diagnostic Code 5286.  
See 38 C.F.R. § 4.71a (2001).  However, the evidence of 
record does not demonstrate unfavorable or complete ankylosis 
of the spine.  As such, the Board will consider the veteran's 
claim for increase under the provisions of Diagnostic Code 
5293.

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
more nearly approximates a 60 percent disability rating.  The 
evidence shows that the veteran's spinal disorder exhibits 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain.  Although no absent ankle jerk was 
reported, the veteran has demonstrated sensory neuropathy and 
with little intermittent relief.  The December 1999 VA 
examiner found that the veteran had severe pain with movement 
of the lower back.  His range of motion was extremely limited 
with forward flexion being 15 degrees and hypertension less 
than 10 degrees, without pain.  However, he was unable to 
perform any twisting activity of the back without serious 
pain.  He found the veteran's motor testing difficult to 
assess because of the low back pain, and concluded that the 
degenerative disc disease at the L5-S1 level contributed to 
his lower back pain and his radicular symptoms, which 
appeared to involve his lower extremities.  During a private 
examination in May 2001 at the Florida Spine Center, the 
veteran reported low back pain with pain into the posterior 
aspect of his thighs and calves with some pins and needles 
sensations and numbness in his big toes.  He indicated that 
the pain was constant and increased with bending, lifting, 
twisting, coughing, sneezing, and prolonged standing or 
sitting.  On examination, he has pain on range of motion 
testing, muscle strength of 5/5, intact sensation, and 2/4 
reflexes at the knees and ankle.  However, straight leg 
raising was positive, bilaterally.  Finally, during his April 
2002 hearing, the veteran reported that he often had numbness 
in his legs and feet.  The Board has considered such weakened 
movement in the lower extremities, and the frequency and 
severity of the findings shown in service, on VA examination, 
and in outpatient treatment records in evaluating the 
veteran's service-connected back disability.  

Accordingly, taking into account the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca, supra, the 
Board finds that the present severity of the disability at 
issue is more appropriately reflected by a 60 percent 
evaluation.  The benefit of the doubt is resolved in the 
veteran's favor.  See 38 U.S.C.A. §§ 1155, 5107 (West Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
his spinal disorder.  Moreover, there is no evidence that the 
veteran's spinal disorder has resulted in any marked 
interference with his employment as to render impractical the 
application of the regular schedular standards.  The Board 
finds the regular schedular standards to be appropriate in 
this case.  The Board is therefore not required to refer this 
matter to the RO for the procedural actions outline in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 60 percent rating for intervertebral disc 
syndrome with right lumbar radiculopathy is granted subject 
to the laws and regulations governing the payment of monetary 
benefits.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

